Case 0:18-cv-61911-KMM Document 13-1 Entered on FLSD Docket 10/26/2018 Page 1 of 5



                                       UNITED STATES DISTRICT COURT
                                                  for the
                                         Southern District of Florida

   Lakeisha Curry,
           Plaintiff

   v.                                                       Civil Action No. 18-cv-61911-MOORE

   JUSSI GROUP, LLC et al.
           Defendants.
   _______________________/

                                   ANSWER OF DEFENDANT JOSE F. LLANOS

           Defendant, Jose F. Llanos, by and through his undersigned attorney, hereby answers the

   Complaint, paragraph by corresponding paragraph, as follows:

        1. Admitted that Plaintiff was an employee of one or several of the corporate defendants. The

           balance of the allegations in this paragraph are denied.

        2. Denied.

        3. Denied.

        4. Without knowledge.

        5. Denied.

        6. Denied.

        7. Without knowledge.

        8. Denied.

        9. Denied.

        10. Denied.

        11. Denied.

        12. Denied.

        13. Denied.
Case 0:18-cv-61911-KMM Document 13-1 Entered on FLSD Docket 10/26/2018 Page 2 of 5



      14. Denied.

      15. Denied.

      16. Denied.

                                                     COUNT I
                               FLSA OVERTIME- JUSSI GROUP, LLC dba BARYTONO CAFÉ

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      17. As this count is against Defendant Jussi Group, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      18. As this count is against Defendant Jussi Group, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

                                                      COUNT II
                                   FLSA OVERTIME-MES VENTURES, LLC dba CAFÉ UNITED

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      19. As this count is against Defendant MES Ventures, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      20. As this count is against Defendant MES Ventures, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

                                                      COUNT III
                                           FLSA OVERTIME- BAR & TONO, LLC

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      21. As this count is against Defendant Bar & Tono, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      22. As this count is against Defendant Bar & Tono, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.
Case 0:18-cv-61911-KMM Document 13-1 Entered on FLSD Docket 10/26/2018 Page 3 of 5



                                                     COUNT IV
                                                 FLSA- JOSE LLANOS

         Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      23. Denied.

      24. Denied.

         WHEREFORE, Defendant Jose F. Llanos, moves this Court for dismissal of this Count, and for an

         award of attorneys’ fees, costs, expenses and any other relief this Court deems just and proper.

                                                     COUNT V
                                                FLSA-JANNS CASTRO

         Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      25. As this count is against Defendant Janns Castro, Defendant Jose F. Llanos makes no assertion as

         to this allegation.

      26. As this count is against Defendant Janns Castro, Defendant Jose F. Llanos makes no assertion as

          to this allegation.

                                                      COUNT VI
                                FLSA RETALIATION- JUSSI GROUP, LLC dba BARYTONO CAFÉ

         Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      27. As this count is against Defendant Jussi Group, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      28. As this count is against Defendant Jussi Group, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      29. As this count is against Defendant Jussi Group, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

                                                    COUNT VII
                                FLSA RETALIATION-MES VENTURES, LLC dba CAFÉ UNITED

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.
Case 0:18-cv-61911-KMM Document 13-1 Entered on FLSD Docket 10/26/2018 Page 4 of 5



      30. As this count is against Defendant MES Ventures, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      31. As this count is against Defendant MES Ventures, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      32. As this count is against Defendant MES Ventures, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

                                                   COUNT VIII
                               FLSA RETALIATION-MES VENTURES, LLCi dba CAFÉ UNITED

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      33. As this count is against Defendant Bar & Tono, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      34. As this count is against Defendant Bar & Tono, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

      35. As this count is against Defendant Bar & Tono, LLC, Defendant Jose F. Llanos makes no assertion

          as to this allegation.

                                                    COUNT IX
                                          FLSA RETALIATION- JOSE LLANOS

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.

      36. Denied.

      37. Denied.

      38. Denied.

          WHEREFORE, Defendant Jose F. Llanos, moves this Court for dismissal of this Count, and for an

          award of attorneys’ fees, costs, expenses and any other relief this Court deems just and proper.

                                                     COUNT X
                                         FLSA RETALIATION- JANNS CASTRO

          Defendant asserts the answers to Paragraphs 1-16 as if contained herein.
Case 0:18-cv-61911-KMM Document 13-1 Entered on FLSD Docket 10/26/2018 Page 5 of 5



          39. As this count is against Defendant Janns Castro, Defendant Jose F. Llanos makes no assertion as

               to this allegation.

          40. As this count is against Defendant Janns Castro, Defendant Jose F. Llanos makes no assertion as

               to this allegation.

          41. As this count is against Defendant Janns Castro, Defendant Jose F. Llanos makes no assertion as

               to this allegation.

                                                        AFFIRMATIVE DEFENSES

          1. To the extent Defendant Jose F. Llanos was responsible for payment to Plaintiff, Defendant asserts

               the affirmative defense of payment.

          2. Defendant Jose F. Llanos asserts lack of privity between himself and Plaintiff.

   Respectfully submitted on September 18, 2018.

                                                                              JUAN F. ALBAN, P.A.
                                                                              3625 NW 82 Avenue, Suite 405
                                                                              Miami, FL 33166
                                                                              305-632-7939
                                                                              juan@alban-law.com


                                                                              ________________________________
                                                                              Juan F. Alban, FBN 109606



   i
       Though the title of this count refers to MES Ventures, LLC, the allegations refer to Bar & Tono, LLC.
